Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 20210391413 A1).
Regarding claim 1, Chen discloses a semiconductor device (Fig. 26), comprising: an interposer substrate (100, “interposer” [0018]; and at least one die (405) mounted on the interposer substrate, wherein the interposer substrate includes a semiconductor substrate (120) having a first surface (surface facing 130) and a second surface (surface facing away from 130) opposite to the first surface, an interlayer insulating layer (260) on the first surface of the semiconductor substrate, a capacitor (250) in a hole penetrating the interlayer insulating layer (250 is within 260, thus a hole), an interconnection layer (350) on the interlayer insulating layer, and a through-via (375) extending from the interconnection layer toward the second surface of the semiconductor substrate in a vertical direction that is perpendicular to the first surface of the semiconductor substrate, wherein the capacitor includes a sequential stack, in the hole penetrating the interlayer insulating layer, of a first electrode (223, see annotated figure below), a first dielectric layer (230), a second electrode (233), a second dielectric layer (240), and a third electrode (243), and wherein the capacitor is spaced apart from the end semiconductor substrate, such that a bottom of the hole (lowermost horizontal surface of 260) is distal from the second surface of the semiconductor substrate in relation to the first surface of the semiconductor substrate and the first surface of the semiconductor substrate is between the bottom of the hole and the second surface of the semiconductor substrate.
Illustrated below is a marked and annotated figure of Fig. 26 of Chen.

    PNG
    media_image1.png
    521
    566
    media_image1.png
    Greyscale

Regarding claim 2, Chen discloses a semiconductor device (Fig. 26), wherein the interconnection layer includes, in a first metal layer (345), a first power interconnection line (345 on left, “power” [0002]), a second power interconnection line (345 2nd from left) and a third power interconnection line (345 3rd from left), the first power interconnection line is electrically connected to the first electrode, the second power interconnection line is electrically connected to the second electrode, and the third power interconnection line is electrically connected to the third electrode (“contacts of electrodes” [0060]).
Regarding claim 3, Chen discloses a semiconductor device (Fig. 26), wherein the semiconductor substrate includes a capacitor region (region with capacitor left of 345 on left), a first connection region (region with 345 on left), and a second connection region (region with 345 2nd from left), the capacitor is in the interlayer insulating layer on the capacitor region, and the interposer substrate further includes a first via (340 on left) connecting the first power interconnection line to the first electrode on the first connection region, and a second via 340 2nd from left) connecting the second power interconnection line to the second electrode on the second connection region.
Regarding claim 7, Chen discloses a semiconductor device (Fig. 26), wherein the interposer substrate further includes an etch stop layer (not shown, “Etch stop” [0023]) between the first surface and the interlayer insulating layer, and the bottom of the hole is between a top surface of the etch stop layer and a bottom surface of the etch stop layer in the vertical direction.
Regarding claim 8, Chen discloses a semiconductor device (Fig. 26), wherein the interposer substrate further includes a circuit layer (130 with 124 and 122) between the first surface and the interlayer insulating layer in the vertical direction, the circuit layer includes a plurality of transistors (102) on the first surface, and the capacitor vertically overlaps with the circuit layer.
Regarding claim 9, Chen discloses a semiconductor device (Fig. 26), wherein the at least one die includes a logic die (“logic die” [0015]) and a memory stack structure (405 is stacked on 100, “memory die”) which are both on the interposer substrate and which are adjacent to each other in a horizontal direction that is perpendicular to the vertical direction (“Multiple ones of…bonded to…different functionality”).
Allowable Subject Matter
Claims 11-20 are allowed.
Claims 4-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowable subject matter of claims 4-5 is the inclusion of the limitation wherein the first electrode extends onto a top surface of the interlayer insulating layer on the first connection region and is in contact with the first via, and the second electrode extends onto the top surface of the interlayer insulating layer on the second connection region and is in contact with the second via in combination with all other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations to surface and hole in combination with all other limitations in claim 4.
The primary reason for the allowable subject matter of claim 6 is the inclusion of the limitation wherein the capacitor further includes a top electrode on the third electrode, the top electrode completely fills the hole, and the interposer substrate further includes a third via connecting the third power interconnection line to the top electrode on the capacitor region in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations top electrode and hole in combination with all other limitations in claim 6.
The primary reason for the allowable subject matter of claim 10 is the inclusion of the limitation a package substrate beneath the interposer substrate such that the interposer substrate is between the package substrate and the at least one die in the vertical direction; an upper pad between the interposer substrate and the at least one die in the vertical direction; and a lower pad between the interposer substrate and the package substrate in the vertical direction, wherein the upper pad is on the interconnection layer, and wherein the through-via vertically extends from the interconnection layer to the lower pad in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed package substrate spatial configuration in combination with all other limitations in claim 10.
The primary reason for the allowable subject matter of claims 11-15 is the inclusion of the limitation the first electrode has an opening on the second connection region, wherein the second electrode extends from the capacitor region onto the second connection region, and the second electrode on the second connection region vertically overlaps with the opening in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed connection region spatial configuration, electrode opening, and electrode overlap in combination with all other limitations in claim 11.
The primary reason for the allowable subject matter of claims 16-20 is the inclusion of the limitation wherein the interposer substrate includes a semiconductor substrate having a first surface and a second surface opposite to the first surface, the lower pad on the second surface, an etch stop layer on the first surface of the semiconductor substrate in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed surface and pad spatial configuration in combination with all other limitations in claim 16.
Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues (pages 14-15) that Hsieh and Chen do not teach, suggest, or render obvious at least, for example, the feature of “the capacitor is spaced apart from the semiconductor substrate…and the first surface of the semiconductor substrate is between the bottom of the hole and the second surface of the semiconductor substrate” recited in amended claim 1.
Examiner’s reply:
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new grounds of rejection have been raised in the instant Office Action as necessitated by claim amendment and does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817   

/BRADLEY SMITH/            Primary Examiner, Art Unit 2817